                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                            CRIMINAL ACTION

VERSUS                                              NO. 15-185

LEROY SMITH                                         SECTION "B”(4)

                           ORDER AND REASONS

     Considering defendant Leroy Smith’s motion for compassionate

release (Rec. Doc. 347), the government’s response (Rec. Doc. 349),

and Smith’s reply (Rec. Doc. 352),

     IT IS ORDERED that the motion (Rec. Doc. 347) is DENIED.

LAW AND ANALYSIS

     A. Exhaustion of Administrative Remedies

     A motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A)

may be granted only if filed “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. . . .”

18 U.S.C. § 3582(c)(1)(A). If the defendant can show that he

exhausted all administrative remedies, the court may reduce the

defendant’s   term   of   imprisonment   upon   a   finding   that    “(i)

extraordinary and compelling reasons warrant such a reduction” and

“(ii). . .such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id.


                                   1
     Here, it is undisputed that Smith has satisfied the exhaustion

requirement     on    two        separate       occasions      where     he   sought

administrative relief through BOP and the warden subsequently

denied his request for compassionate release. See Rec. Docs. 349

at 7, 349-2, 349-3, 349-4, 349-6. The latest denial by the warden

was dated December 14, 2020. Rec. Doc. 349-6. Because Smith files

the instant motion for compassionate release after 30 days of

receipt by the warden of his facility, the motion is properly

before this Court, and we may proceed to the merits.

     B. Extraordinary and Compelling Circumstances

     Where the defendant seeks compassionate release on the basis

of   his    underlying      medical        conditions,        “extraordinary       and

compelling” reasons exist when the defendant, who does not pose a

danger to the community, is suffering from a terminal illness 1, a

serious    physical   or    medical    condition,       serious       functional    or

cognitive impairment, or experiencing deteriorating physical or

mental health because of age that substantially diminishes the

defendant’s     ability     to    provide       self-care.     United    States     v.

Henderson, No. 11-271, 2020 WL 2850150, at *2 (E.D.La. June 2,

2020)(Milazzo, J.)(citing U.S.S.G. 1B1.13).

     Here, Smith contends that he is an eligible candidate for

compassionate     release        because       he   suffers    from    hepatitis-C,


1 The Sentencing Commission included the following examples of a “terminal
illness”: metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
end-stage organ disease, and advanced dementia. See U.S.S.G. 1B1.13.

                                           2
obesity, major depressive disorder, hypertension and prediabetes.

Rec. Doc. 347 at 7; see Rec. Doc. 347-2 at 29. Smith also claims

that he is allergic to the flu shot and will likely experience

severe reactions to the COVID-19 vaccine. Rec. Doc. 347 at 6.

     The Fifth Circuit found that a defendant’s hypertension,

obesity, and diabetes were not so extraordinary because they are

commonplace among Americans and can be properly treated with

medication. United States v. Thompson, 984 F.3d 431, 434 (5th Cir.

2021); see United States v. Hernandez, No. 6:97-CR-60039-01, 2020

WL 5648332, at *4 (W.D.La. Sept. 21, 2020)(defendant’s bi-polar

disorder,   hypertension,    hepatitis-C,              astigmatism,    and    severe

depression are “not consistent with extraordinary or compelling

circumstances     as   provided   by       the    policy     statement       and   its

commentary”). While obesity does present a higher risk of COVID-

19 infection, courts have nevertheless found that it does not

warrant compassionate release, especially if the record indicates

that the defendant’s condition can be adequately managed by either

himself or BOP. United States v. Sentimore, No. 4-382, 2020 WL

7630778,    at   *2    (E.D.La.   Dec.           22,    2020)(Lemmon,     J.)(“The

[defendant’s     medical]   records        do    reflect     that     defendant     is

morbidly obese, and has been counseled by prison medical staff

concerning this.”); United States v. Gheith, No. 14-69, 2020 WL

5850162, at *4 (E.D.La. Oct. 1, 2020)(Africk, J.); United States

v. Brumfield, No. 13-94, 2020 WL 4747710, at *5 (E.D.La. Aug. 17,

                                       3
2020)(Africk, J.); United States v. Takewell, No. 3:14-00036, 2020

WL 4043060, at *3 (W.D.La. July 17, 2020).

        Additionally,         this   Court     often     considers      the   quality     of

medical    care     an    inmate     receives       in   response    to    his     reported

ailments. United States v. Ellis, No. 15-124, 2020 WL 5073562, at

*4 (E.D.La. Aug. 26, 2020)(“The medical records suggest Ellis’s

medical     concerns          [including      hepatitis-C]      have      been,    or    are

currently being, managed by BOP.”); United States v. Wilfred, No.

07-351, 2020 WL 4365531, at *4 (E.D.La. July 30, 2020)(Africk,

J.)(defendant’s medical records indicated that he was receiving

continuous treatment and medication to manage his hypertension);

United     States        v.    Mazur,    457       F.Supp.3d     559,     563      (E.D.La.

2020)(Africk,       J.)(“Notably         absent     from    Mazur’s      motion     is   any

assertion that the BOP is not providing him with adequate medical

care.”).

        A review of Smith’s medical records demonstrates that he is

receiving proper care for his various conditions, especially his

hepatitis-C       and    obesity.       See    generally    Rec.     Doc.     347-2.     The

government provided Smith’s most updated medical records, which

indicate that Smith had reportedly felt better, lost some weight,

and completed treatment for his hepatitis-C. It also appears that

Smith     was   not       consistently         attending       treatment      or    taking

medication as advised by BOP medical personnel, but during his

last reported clinic visit, he stated that he was complying with

                                               4
medication instructions. 2 As such, while we acknowledge the risks

associated with some of Smith’s illnesses, his medical records

show that his health can be properly managed by both BOP and

himself.

     Additionally, Smith’s assertion that continued incarceration

will make him more susceptible to contracting COVID-19 is likewise

unavailing to warrant immediate release. See Rec. Docs. 347 at 7,

352 at 2-3. Courts have consistently held that “general concerns

about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence.”

Henderson, 2020 WL 2850150, at *3; see U.S. v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020)(“the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release”). Therefore,

because Smith has not shown an extraordinary and compelling reason

to justify a sentence reduction, we cannot grant him the requested

relief.

     C. Safety to Others and Community and Section 3553(a) Factors

     A compassionate release movant must also demonstrate that he

“is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g). United States v.



2 It is worth noting that some of Mr. Smith’s failed appearances for clinic
visits were beyond his control, including unforeseeable disruptions caused by
COVID-19, lockdowns in view of nationwide civil unrest, and routine move
schedules. See generally Rec. Doc. 349-7.

                                      5
Reed,     464    F.Supp.3d   854,   860       (E.D.La.    2020)(citing     U.S.S.G.

1B1.13). Accordingly, the court must consider factors such as the

nature and circumstances of the charged offense, the history and

characteristic of the defendant, and the nature of seriousness of

the danger to a person or the community at large posed by the

defendant’s release. Reed, 464 F.Supp.3d at 860 (citing 18 U.S.C.

§ 3142(g)); see Mazur, 2020 WL 2113613, at *5 (“The nature and

circumstances of the instant offense combined with Mazur’s history

of violent crimes demonstrate that he would be a danger to the

community if released.”).

      Prior to committing the instant offense, Smith had been

convicted of various drug and burglary offenses between the ages

of   22   and    27.   Smith’s   criminal       history     also   shows   numerous

instances of his willful indifference to the law and the terms of

his parole for prior convictions by committing new offenses. In

the instant offense, Smith was the subject of a DEA investigation,

wherein Smith and his co-conspirators were discovered to have sold

fentanyl-laced heroin to unsuspecting addicts seeking to just

purchase heroin. When law enforcement agents later arrested Smith

for his role in the conspiracy, he was reportedly located in a

house     with    heroin   and   two   firearms.         After   Smith   was   being

transported to the local prison, law enforcement found 9.9 grams

of heroin tied to Smith’s genitals.




                                          6
      Smith acknowledges the severe nature of his criminal history

by expressing his remorse for his “callous actions” and a desire

to participate in community-based mentorship programs upon his

release. Rec. Doc. 352 at 7. While this Court recognizes Smith’s

acceptance of responsibility for his prior misconduct, we are

constrained from concluding that he would not present a danger to

the   community      upon    early    release,    given     his   well-documented

history   of    parole      violations    and    the   nature     of   the   instant

narcotics offense.

      In addition to the lack of extraordinary and compelling

circumstances and the risk of danger to the community, we also

find that the section 3553(a) factors weigh against compassionate

release. In cases where compassionate release was granted, the

defendants therein “already served the lion’s share of their

sentences      and   presented       multiple,    severe,    health     concerns.”

Thompson, 984 F.3d at 434-35; see United States v. Chambliss, 948

F.3d 691, 694 (5th Cir. 2020)(upon consideration of the 3553(a)

factors, “releasing Chambliss after serving only 14 years of a 30-

year sentence minimizes both the impact of [Chambliss’] crime and

seriousness of the offense”).

      Here, Smith has served roughly 70 months of his 211-month

sentence for the drug-trafficking conspiracy and possession of

firearms in furtherance of drug-trafficking. Rec. Doc. 280. After

balancing the section 3553(a) factors, we find that Smith’s early

                                          7
release from custody after serving approximately one-third of his

sentence would mitigate the serious nature of the instant offense.

Therefore,   in   view   of   Smith’s       criminal   history,   the   instant

offense, and the danger he likely poses to the community upon early

release, this Court is not persuaded that compassionate release

should be granted.

     New Orleans, Louisiana this 18th day of June, 2021




                                   ___________________________________
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                        8
